COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00190-CV


IN RE THOMAS DEWAYNE                                                     RELATOR
ELLASON


                                     ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 0295331D

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

WALKER, J., would request a response.

DELIVERED: June 18, 2015



      1
       See Tex. R. App. P. 47.4, 52.8(d).